J-A29020-14


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

THE ESTATE OF DOROTHY E. BOYER,        :     IN THE SUPERIOR COURT OF
CLIFFORD P. BOYER AND RUBY KAY         :           PENNSYLVANIA
JOHN, CO-EXECUTORS, AUDREY C.          :
COOPER, JUDITH A. BOYER, CAROL         :
R. MCCULLOUGH, JOSEPH G. BOYER,        :
CLIFFORD P. BOYER, RUBY KAY            :
JOHN, GRETA M. EDMONDS AND JILL        :
R. JOHNSTON,                           :
                                       :
                        Appellees      :
                                       :
                   v.                  :
                                       :
MARK C. BOYER,                         :
                                       :
                        Appellant      :    No. 77 WDA 2014

             Appeal from the Order Entered December 18, 2013,
               in the Court of Common Pleas of Clarion County
                     Civil Division at No(s): 883 CD 2012

BEFORE: DONOHUE, ALLEN, and STRASSBURGER,* JJ.

DISSENTING STATEMENT BY STRASSBURGER, J.:FILED OCTOBER 10, 2014

      I agree with the Majority that Appellant waived all issues on appeal by

failing to file post-trial motions.   However, in my view, under such

circumstances, this Court should not quash an appeal; rather, it should

affirm the order from which the appellant appeals.          Consequently, I

respectfully dissent.

      I acknowledge that this Court often quashes appeals when an

appellant waives all appellate issues by failing to file post-trial motions.

However, this Court also will affirm the order from which the appellant

appeals when the same oversight occurs.         See, e.g., Treasure Lake


* Retired Senior Judge assigned to the Superior Court.
J-A29020-14


Property Owners Ass'n, Inc. v. Meyer, 832 A.2d 477 (Pa. Super. 2003)

(affirming an order where the appellants waived all issues for failing to file

post-trial motions following a trial based upon stipulated facts).

         As I observed in Bronson v. Kerestes, 40 A.3d 1253, 1255 (Pa.

Super. 2012) (Strassburger, J., concurring and dissenting), our Supreme

Court has explained that “[q]uashal is usually appropriate where the order

below was unappealable, the appeal was untimely, or the Court otherwise

lacked jurisdiction[.]”1 Appellant’s failure to file post-trial motions results in

the waiver of all issues on appeal; it does not deprive this Court of

jurisdiction.    Consequently, I believe the proper result in this case is to

affirm     the   trial   court’s   order.    See,   e.g.,   Greater   Erie   Indus.

Development Corp. v. Presque Isle Downs, Inc., 88 A.3d 222 (Pa.

Super. 2014) (en banc) (affirming a trial court’s order where the appellant

waived all issues on appeal by failing timely to file a Pa.R.A.P. 1925(b)

statement).

         For these reasons, I would affirm the trial court’s order.




1
 Appellant’s appeal arguably is premature, as the trial court’s decision was
not reduced to judgment. However, I agree with this Court’s policy to
overlook such a procedural misstep in order to promote judicial economy.
Randt v. Abex Corp., 671 A.2d 228, 230 (Pa. Super. 1996).


                                            -2-